      Case 2:19-cv-00193-TBM-MTP Document 167 Filed 02/08/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

PENNYMAC LOAN SERVICES,                                                          PLAINTIFF
LLC

vs.                                         CIVIL ACTION NO. 2:19-cv-00193-TBM-MTP

INNOVATIVE HOLDINGS, INC.
d/b/a SITCOMM ARBITRATION
ASSOCIATION, et al                                                           DEFENDANTS

PLAZA HOME MORTGAGE, INC.                                                    INTERVENOR

           MOTION TO INTERVENE BY PLAZA HOME MORTGAGE, INC.

       Plaza Home Mortgage, Inc. (“Plaza”) respectfully submits this Motion to Intervene

pursuant to Federal Rule of Civil Procedure 24. Plaza submits the following Exhibits in support

of its Motion to Intervene:

       a) Exhibit A: Proposed Complaint in Intervention in accordance with Fed. R. Civ. P.
          24(c); and
       b) Exhibit B: Memorandum in Support of Motion to Dismiss in separate action.

       In addition, Plaza relies on the arguments and authorities set forth in its accompanying

Memorandum of Law. Plaza additionally requests such other and further relief as the Court

deems just and appropriate under the circumstances.

       Dated: February 8, 2021.

                                           PLAZA HOME MORTGAGE, INC.

                                           By: /s/ R. Lane Bobo
                                           One of its Attorneys
     Case 2:19-cv-00193-TBM-MTP Document 167 Filed 02/08/21 Page 2 of 3




OF COUNSEL:

Sheldon G. Alston, MSB #9784
R. Lane Bobo, MSB #105263
BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
190 East Capitol Street, Suite 100 (39201)
Post Office Box 119
Jackson, MS 39205-0119
Telephone: (601) 948-3101
Facsimile: (601) 960-6902
salston@brunini.com
lbobo@brunini.com


                                CERTIFICATE OF SERVICE

        I, R. Lane Bobo, hereby certify that I have this day electronically filed the foregoing
document with the Clerk of the Court using the ECF system which sent notification of such filing
to all counsel of record. In addition, I hereby certify that I have this day served the below
referenced individuals with a copy of the foregoing pleading via certified mail/Fedex.

       Ronnie Kahapea
       P.O. Box 875
       Volcano, HI 96785

       Mark Johnson
       451 May Lane
       Louisa, VA 23093

       Kirk Gibbs
       4115 Lawrenceville Rd.
       PMB 8119
       Lilburn, GA 30047

       Sandra Goulette
       3007 Crescent Hill Drive
       Laurel, MS 39440

       Mark Moffett
       345 Coon Jeffcoat Road
       Soso, MS 39480

       Rance Magee
       11294 Rose Road
       Emmett, MI 48022



                                               2
Case 2:19-cv-00193-TBM-MTP Document 167 Filed 02/08/21 Page 3 of 3




 Innovated Holdings, Inc. dba Sitcomm Arbitration Association C/O Registered Agents,
 Inc. 30 N. Gould Street, Suite R Sheridan, WY 82801

 Brett “Eeon” Jones
 304 S. Jones Blvd.
 Las Vegas, NV 89107

 Dated: February 8, 2021.


                                                 /s/ R. Lane Bobo
                                                 R. LANE BOBO




                                      3
